                                        UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF FLORIDA
                                             FORT MYERS DIVISION

ASPEN FM LLC, Janice Hirzel on behalf
of owner

                       Plaintiff,

v.                                                                            Case No.: 2:19-cv-749-FtM-38MRM

BRITTANY NEWKIRK,

                     Defendant.
                                                                /

                                                              ORDER1

          This matter comes before the Court on review of the docket. Two weeks ago, the

Court ordered Defendant Brittany Newkirk to supplement her Notice of Removal on or

before November 26, 2019 and to show cause why this case should not be remanded for

lack of subject matter jurisdiction. (Doc. 9; Doc. 10). It also warned Newkirk that failure

to respond would result in her case being remanded to state court without further notice.

The deadline has past with no response from Newkirk. The Court thus remands this case.

          Accordingly, it is now

          ORDERED:

           (1) The above-captioned case is REMANDED to the Circuit Court of the Twentieth

                 Judicial Circuit in and for Lee County, Florida.

           (2) The Clerk is DIRECTED to transmit a certified copy of this Order to the Clerk

                 of the Circuit Court of the Twentieth Judicial Circuit in and for Lee County,

                 Florida.


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide, nor does it have any agreements with
them. The Court is also not responsible for a hyperlink’s availability and functionality, and a failed hyperlink does not affect this Order.
       (3) The Clerk of Court is DIRECTED to terminate any pending motions and

          deadlines and close the case.

      DONE and ORDERED in Fort Myers, Florida this 27th day of November, 2019.




Copies: All Parties of Record




                                          2
